Exhibit 10.20

FORM OF
2015 EQUITY PARTICIPATION PLAN OF LTC PROPERTIES, INC.
NONSTATUTORY STOCK OPTION AGREEMENT

LTC Properties, Inc., a Maryland corporation (the “Company”), and [Name], an
employee of the Company or one of its Subsidiaries (the “Optionee”), for good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged and intending to be legally bound hereby, agree as follows:

1.Grant of Option.  The Company hereby confirms that on [Date] (the “Date of
Grant”), the Company’s Board of Directors approved the grant to the Optionee of
an option (the “Option”) to purchase [Number] shares of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”) at an option price of
$[Option price] per share, under and subject to the terms and conditions of the
2015 Equity Participation Plan of LTC Properties, Inc. (the “Plan”) and this
Agreement.  The Plan is incorporated by reference and made a part of this
Agreement as though set forth in full herein.  Terms which are capitalized but
not defined in this Agreement have the same meaning as in the Plan unless the
context otherwise requires.

The Option confirmed hereby is a “nonstatutory stock option,” i.e., a stock
option which does not qualify under section 422 or section 423 of the Internal
Revenue Code of 1986, as amended.  Subject to the provisions of (i) Section
5.3(b) of the Plan regarding exercisability of stock options upon Separation
From Service, and (ii) Section 12.1 of the Plan regarding exercisability of
stock options after the death of Optionee, the Option is exercisable in
accordance with the following schedule set forth below:

On or after [Date1], [Number1] shares subject to the Option; and

On or after [Date2], [Number2] shares subject to the Option; and

On or after [Date3], [Number3] shares subject to the Option; and

and unexercised options will expire at the close of business on the [seven] year
anniversary of each above exercisability date.  For purposes of the foregoing
schedule, any fractional shares shall be rounded up to the next whole
share.  Notwithstanding the foregoing, (i)  the Options shall become the fully
exercisable upon [insert trigger (if any)] a Change in Control and (ii) the
Committee may in its discretion authorize the acceleration of the date on which
the Option may be exercised.

2.Acceptance of Grant of Option.  The Optionee accepts the grant of the Option
confirmed by this Agreement, acknowledges having received a copy of the Plan and
agrees to be bound by the terms and provisions of the Plan, as the Plan may be
amended from time to time; provided, however, that no alteration, amendment,
revocation or termination of the Plan will, without the written consent of the
Optionee, adversely affect the rights of the Optionee with respect to the
Option.

3.Option Not Transferable.  The Option shall not be transferable otherwise than
by Will or by the laws of descent and distribution of the state of domicile of
the Optionee at the time of death, and the Option shall be exercisable during
the lifetime of the Optionee only by the Optionee.

4.Procedure for Exercise of Option.  The Option may be exercised only by
execution and delivery by the Optionee to the Company of an exercise form
attached as Exhibit A.  Each exercise form must set forth the number of whole
shares of Common Stock as to which the Option is exercised and must be dated and
signed by the person exercising the Option.  Subject to the last sentence of
this Section 4, the exercise is not effective until the Company receives payment
of the full option price for the number of shares of Common Stock as to which
the Option is exercised.  The option price may be paid in cash in United States
dollars (including check, bank draft or money order), which may include cash
forwarded through a broker or other agent-sponsored exercise or financing
program, discussed in the second succeeding paragraph, in shares of
already-owned Common Stock with a fair market value (determined as provided in
the Definitions of the Plan) on the date of exercise equal to such option price,
or any combination of cash and such shares equaling such option price; provided,
however, that (i) any portion of the option price representing a fraction of a
share shall be paid by the Optionee in cash and (ii) no shares of already-owned
Common Stock which have been held for less than six months may be delivered in
payment of the option price.





--------------------------------------------------------------------------------

 



The Company shall advise any person exercising the Option in whole or in part
with shares of already-owned Common Stock as to the amount of any cash required
to be paid to the Company representing a fraction of a share, and such person
will be required to pay any such cash directly to the Company before any
distribution of certificates representing shares of Common Stock will be
made.  The person exercising the Option should execute the form of assignment on
the back of the certificate or should deliver an executed Assignment Separate
from Certificate with respect to each stock certificate delivered in payment of
the option price.  Delivery of shares of already-owned Common Stock in payment
of the option price may also be accomplished through the effective transfer to
the Company of shares held through a broker or other agent.

The Optionee may choose to exercise an Option by participating in a broker or
other agent-sponsored exercise or financing program.  If the Optionee so
chooses, the Company will deliver the shares of Common Stock acquired pursuant
to the exercise of the Option to the broker or other agent, as designated by the
Optionee, and will cooperate with all other reasonable procedures of the broker
or other agent to permit participation by the Optionee in the sponsored exercise
or financing program.  Notwithstanding any procedures of the broker or other
agent-sponsored exercise or financing program, no exercise of an Option shall be
deemed to occur and no shares of Common Stock will be issued until the Company
has received full payment in cash (including check, bank draft, or money order)
for the option price from the broker or other agent.

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Company of the right of such person to
exercise the Option, and the signature on all certificates or Assignments
Separate from Certificate for shares delivered in payment of the option price
must be guaranteed by a commercial bank or trust company or by a firm having
membership in the New York Stock Exchange, Inc., the American Stock Exchange,
Inc., or the National Association of Securities Dealers, Inc.

The date of exercise of the Option is the date on which the exercise form or
forms, proof of right to exercise (if required) and payment of the option price
in cash or shares of already-owned Common Stock are received by the Company at
the address set forth on the cover page of this Agreement, (or in the case of
cash, by effective transfer to the Company’s account).  For purposes of
determining the date of exercise where payment of the option price is made in
shares of already-owned Common Stock, any cash required to be paid to the
Company with respect to a fraction of a share shall not be taken into account in
determining whether payment of the option price has been made.

5.Issuance of Certificates.  Subject to the second paragraph of Section 4 of
this Agreement and this Section 5, the Company will issue a certificate or
certificates representing the number of shares of Common Stock for which the
Option is exercised as soon as practicable after the date of exercise.  In lieu
of certificates, the Company may cause all or part of such shares to be
transferred to an account of the person exercising the option with a broker or
other agent.  Unless the person exercising the Option otherwise directs the
Company in writing, the certificate or certificates will be registered in the
name of the person exercising the Option and delivered to such person.  If the
option price is paid in whole or in part with shares of already-owned Common
Stock, the Company will issue at the same time and return it to the person
exercising the Option a certificate representing the number of any excess shares
included in any certificate or certificates delivered to the Company at the time
of exercise.

Under Section 6.3 of the Plan, the obligation of the Company to issue shares on
exercise of an option is subject to the effectiveness of a Registration
Statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by the Committee on advice of
counsel, the condition that the shares shall have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange on which the
Common Stock shares may then be listed and all other applicable laws,
regulations, rules and orders which may then be in effect.  The Company is not
obligated to file such a Registration Statement.  If at the time of exercise of
the Option, no such Registration Statement is in effect, the issuance of shares
on exercise of the Option may also be made subject to such restrictions on the
transfer of the shares, including the placing of an appropriate legend on the
certificates restricting the transfer thereof, and to such other restrictions as
the Committee, on the advice of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws.

6.Withholding of Taxes; Notice by Optionee of Disposition of Shares Acquired
Upon Exercise of Option.  State, local or foreign income or employment taxes may
be required to be withheld by the Company or a Subsidiary on any compensation
income resulting from the Option, and the Optionee will pay any such taxes
directly to the Company or Subsidiary upon request.





--------------------------------------------------------------------------------

 



If the Optionee does not pay any taxes required to be withheld directly to the
Company or a Subsidiary within 10 days after any request referred to in the
preceding paragraph, the Company or any of its Subsidiaries may withhold such
taxes from any other compensation to which the Optionee is entitled from the
Company or any of its Subsidiaries.  The Optionee shall hold the Company and its
Subsidiaries harmless in acting to satisfy the withholding obligation in this
manner if it becomes necessary to do so.

7.Interpretation of Plan and Agreement.  This Agreement is the stock option
agreement referred to in Section 4.1 of the Plan.  If there is any conflict
between the Plan and this Agreement, the provisions of the Plan will
control.  Any dispute or disagreement which arises under or in any way relates
to the interpretation or construction of the Plan or this Agreement will be
resolved by the Committee and the decision of the Committee will be final,
binding and conclusive for all purposes.

8.Effect of Agreement on Rights of Company and Optionee.  This Agreement does
not confer any right on the Optionee to continue as an employee of the Company
or any of its subsidiaries or interfere in any way with the rights of the
Company or any Subsidiary to terminate the employment of the Optionee.

9.Binding Effect.  This Agreement will be binding upon the successors and
assigns of the Company and upon the legal representatives, heirs and legatees of
the Optionee.

10.Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Company and the Optionee with
respect to the subject matter of this Agreement.

11.Amendment.  This Agreement may be amended only by a written instrument signed
by the Company and the Optionee.

12.Section Headings.  The Section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

13.Governing Law.  This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland.

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the Date of Grant.

LTC PROPERTIES, INC.

By:_________________________________
Name: ______________________________
Title: _______________________________

 

OPTIONEE:

____________________________________
[Name]

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

2008 EQUITY PARTICIPATION PLAN

OF LTC PROPERTIES, INC.

EXERCISE NOTICE

LTC Properties, Inc.
2829 Townsgate Road, Ste 350
Westlake Village, CA  91361

1.Exercise of Option.  Effective as of today, _____________________, the
undersigned (“Purchaser”) hereby elects to purchase ________ shares (the
“Shares”) of the Common Stock of LTC Properties, Inc. (the “Company”) under and
pursuant to the 2015 Equity Participation Plan of LTC Properties, Inc. (the
“Plan”) and the Nonstatutory Stock Option Agreement dated ______________, (the
“Option Agreement”).  Subject to adjustment, if any, in accordance with Section
13.3 of the Plan, the purchase price for the Shares shall be $______, as
required by the Option Agreement.

2.Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price for the Shares.

3.Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and Option Agreement and agrees to abide
by and be bound by their terms and conditions.

4.Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares underlying the
Option, notwithstanding the exercise of the Option.  The Shares so acquired
shall be issued to the Optionee as soon as practicable after exercise of the
Option.  No adjustment shall be made for a dividend or other right for which the
record date is prior to the date of issuance, except as provided in Section 13.3
of the Plan.

5.Tax Consultation.  Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of the Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Maryland.

Submitted by:

 

Accepted by:

PURCHASER:

 

LTC PROPERTIES, INC.

 

 

 

Signature

 

By

Print Name

 

Its

Address:

 

Address:

 

 

2829 Townsgate Road, Ste 350
Westlake Village, CA  91361

 

 

 



--------------------------------------------------------------------------------